IN THE
TENTH COURT OF APPEALS










 

No. 10-05-00054-CV
 
In re Wendy Jeanette Wingfield,
in her Capacity as Independent
Executor of the Estate of
O. D. Wingfield, Deceased
 
 

Original Proceeding
 

MEMORANDUM  Opinion

 
On March 15,
 2005, after receiving a
settlement agreement that appeared to resolve all of the issues in this
original proceeding, we sent a letter to the parties stating that “the petition
for writ of mandamus will be dismissed as moot unless, within fourteen (14)
days after the date of this letter, grounds are shown for continuing the
proceeding.”  No response has been
received.  Thus, the petition for writ of
mandamus is dismissed as moot.
 
PER CURIAM
 
Before Chief Justice Gray,
          Justice
Vance, and
          Justice
Reyna
(Chief Justice
Gray dissents for the reasons expressed in his “Dissenting Opinion to Order
Lifting Stay” issued in this cause on March
 2, 2005.)
Petition dismissed
Opinion delivered and filed April 20, 2005
[OT06]


ficer Gillman that Lenox
crossed over the “fogline”
multiple times.  Further, a
video of Lenox crossing the line was introduced into evidence.  The Texas Transportation Code allows an
operator of a motor vehicle, in limited circumstances, to “drive on an improved
shoulder to the right of the main traveled portion of a roadway if that
operation is necessary and may be done safely.”  Tex.
Trans. Code Ann. § 545.058(a) (Vernon 1999).  However,
the record does not show any of the exceptions in Section 545.058(a).  See
id.  The trial court
found, based on this evidence, that Lenox violated Section 545.058(a).  Id. 
We agree that Officer Gillman had
reasonable suspicion of criminal activity and the traffic stop was legal.  The trial court did
not abuse its discretion by denying Lenox’s motion to suppress evidence.  We
overrule Lenox’s sole issue.
Conclusion
      Having overruled Lenox’s sole
issue, we affirm the judgment of the trial court.
 
BILL VANCE
Justice
 
Before
Chief Justice Gray,
Justice Vance, and
Justice Reyna
Affirmed
Opinion
delivered and filed May 24, 2006__________
Do
not publish 
[CR25]